Citation Nr: 9913222	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1961 to October 1965 
that has not been verified.  This matter comes to the Board 
of Veterans' Appeals (Board) from a March 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, in which the RO 
denied entitlement to service connection for a low back 
condition.  The veteran has perfected an appeal of that 
decision.  

In the March 1994 rating decision the RO denied entitlement 
to service connection for a low back condition on the merits 
of the case, and in the May 1994 statement of the case the RO 
provided to the veteran the laws and regulations pertaining 
to the requirements for service connection.  In an October 
1998 supplemental statement of the case the RO found that the 
claim of entitlement to service connection for degenerative 
disc disease at L4-L5 and L5-S1 was not well grounded, and 
provided to the veteran the law pertaining to a well-grounded 
claim.  See Meyer v. Brown, 
9 Vet. App. 425, 430 (1996) (the statement of the case must 
include the law relied upon in rendering the RO's decision, 
but no prejudice is shown if it is later determined that the 
claim is not well grounded).

Subsequent to the initiation of the veteran's appeal, his 
case file was transferred to the RO in Denver, Colorado, 
because he currently resides in that area.


FINDING OF FACT

The claim of entitlement to service connection for a back 
disorder is not supported by competent medical evidence of a 
nexus between a current back disorder and an in-service 
disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on entry into 
service in September 1961 he reported having had a slipped 
disk, and the examining physician noted that he had acute 
back pain in 1958 that was symptomatic for one year.  The 
spine was shown to be normal on examination, and an X-ray 
study of the lumbosacral spine revealed no abnormalities.

In January 1962 the veteran complained of low back pain of 
one week in duration, which he described as a recurrent 
problem.  Examination revealed tenderness at L4 and L5, but 
no other abnormalities, and an X-ray study was negative for 
any pathology.  At that time his complaint was assessed as 
chronic low back strain.  His service medical records contain 
no additional evidence pertaining to the back, he did not 
report any back problems in conjunction with his separation 
examination, and physical examination on separation from 
service revealed no abnormalities of the spine.

Private treatment records show that the veteran was 
hospitalized in January 1975 for the treatment of an 
unrelated illness.  While hospitalized he reported no 
physical complaints, and a physical examination, including 
examination of the musculoskeletal and neurological systems, 
revealed no abnormalities.

In July 1991 the veteran claimed entitlement to service 
connection for depression and alcoholism, but he made no 
reference to having a back disorder.

In January 1994 the veteran claimed entitlement to service 
connection for a back injury, which purportedly occurred in 
1963.  He reported having received treatment for his back 
complaints from a VA medical facility one year previously, 
and denied having received any treatment from private medical 
providers.

A February 1993 VA hospital summary shows that the veteran 
was hospitalized from October 1992 to February 1993 for the 
treatment of alcohol dependence.  While hospitalized the 
treating physician noted that the veteran had a history of 
chronic back problems, and an orthopedic evaluation, 
including a December 1992 X-ray study, resulted in a 
diagnosis of degenerative disc disease at L4-L5 and 
L5-S1.

In his July 1994 substantive appeal the veteran claimed that 
his back injury was aggravated during service because his 
duties as a fireman required him to pull hose lines and jump 
in and out of crash trucks.

Private treatment records indicate that from August 1996 to 
June 1997 the veteran received treatment for low back pain, 
including a transcutaneous electrical nerve stimulator (TENS) 
unit and physical therapy.  An X-ray study in September 1996 
revealed moderate indirect findings of degenerative disc 
changes at L4-L5 and 
L5-S1, and in conjunction with an October 1996 orthopedic 
evaluation he reported having injured his back in 1963.  He 
also reported an increase in back pain over the previous six 
months, with radiation into the right lower extremity.  The 
orthopedic evaluation and X-ray study resulted in a diagnosis 
of chronic low back pain due to degenerative disc disease at 
L4-L5 and L5-S1.  He was also provided a neurological 
evaluation in November 1996, which revealed no evidence of a 
neurological deficit.  A June 1997 treatment note indicates 
that he reported having had lower back pain for 30 years.

Additional private treatment records show that in December 
1996 he was noted to have been given a TENS unit for back 
pain, in March 1997 he reported having back pain due to disc 
disease, and in June 1997 he complained of pain in the back 
and neck, which he attributed to a previous fall from a 
hospital bed.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
No. 97-1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  
In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, 12 Vet. App. 188 (1999).

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  The 
veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.  

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 
38 U.S.C.A. § 5107(a) and held that VA has no duty to assist 
the claimant in the absence of a well-grounded claim.  See 
Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 1999).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993).  The Board 
has determined, therefore, that, in the absence of a well-
grounded claim, VA has no duty to assist the veteran in 
developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The competent medical evidence shows that the veteran has 
degenerative disc disease at L4-L5 and L5-S1, which 
establishes a medical diagnosis of a current disability.  
Caluza, 7 Vet. App. at 506.  The service medical records show 
that he received treatment for low back pain in January 1962, 
which he described as a recurrent problem, and which was 
assessed as chronic low back strain.  The veteran has not, 
however, submitted any competent medical evidence showing 
that the current degenerative disc disease is related to the 
low back strain documented in the service medical records.  
Arms, 12 Vet. App. at 188.

The veteran's assertion that his current back disorder is the 
result of an in-service back injury is not probative because 
he is not competent to provide evidence of the etiology of a 
medical disorder.  Grottveit, 5 Vet. App. at 93.

He has reported having had back pain for 30 years, the 
disorder.  This report can be construed as competent evidence 
of a continuity of symptomatology.  However, disc disease is 
not subject to lay observation.  Competent evidence would be 
necessary to link the continuity of symptomatology to the 
currently diagnosed disc disease.  Clyburn, No. 97-1321, slip 
op. at 9.  There is no competent medical evidence of a 
relationship between his history of back complaints and the 
currently diagnosed back disability.  

The veteran's description of his back complaints in January 
1962 as a recurrent problem and the diagnosis of chronic low 
back strain is not sufficient to establish that a chronic 
disease was manifested during service.  The regulatory 
provision for establishing service connection for a chronic 
disorder shown during service and present disability from 
that disorder pertains to diseases, not to the residuals of 
injury.  Savage, 10 Vet. App. at 497; 38 C.F.R. § 3.303(b).  
In addition, the notation of "chronic" in the service 
medical records is not sufficient to show that a chronic 
disorder was shown in service; a finding of chronicity in 
service requires a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  The 
service medical records do not show that a disease entity was 
identified, or that the symptoms were observed on more than 
one occasion.

For the reasons shown above, the Board has determined that 
the claim of entitlement to service connection for a back 
disorder is not well grounded.


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

